Order entered February 3, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00534-CV

         ASSOCIATION OF TAXICAB OPERATORS, USA, ET AL., Appellants

                                                 V.

       WALAAL CORPORATION D/B/A AMBASSADOR CAB, ET AL., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-03638

                                             ORDER
       The clerk’s record is past due. By order dated January 9, 2017, we ordered appellants

Kelly D. Hollingsworth and K. Hollingsworth & Assoc., P.C. to file, by January 19, 2017,

written verification that they have either paid the clerk’s fee or filed an affidavit of inability to

pay costs in the trial court. See TEX. R. CIV. P. 145. On January 19, 2017, appellants filed

written verification that they have filed an Affidavit of Inability to Pay Costs in the trial court.

Accordingly, pursuant to rule 145(a), we ORDER Felicia Pitre, Dallas County District Clerk, to

file the clerk’s record by February 13, 2017.


                                                       /s/    CRAIG STODDART
                                                              JUSTICE